     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 1 of 625




DOSWASHINGTON001074
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 2 of 625




DOSWASHINGTON001075
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 3 of 625




DOSWASHINGTON001076
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 4 of 625




DOSWASHINGTON001077
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 5 of 625




DOSWASHINGTON001078
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 6 of 625




DOSWASHINGTON001079
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 7 of 625




DOSWASHINGTON001080
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 8 of 625




DOSWASHINGTON001081
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 9 of 625




DOSWASHINGTON001082
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 10 of 625




DOSWASHINGTON001083
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 11 of 625




DOSWASHINGTON001084
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 12 of 625




DOSWASHINGTON001085
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 13 of 625




DOSWASHINGTON001086
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 14 of 625




DOSWASHINGTON001087
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 15 of 625




DOSWASHINGTON001088
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 16 of 625




DOSWASHINGTON001089
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 17 of 625




DOSWASHINGTON001090
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 18 of 625




DOSWASHINGTON001091
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 19 of 625




DOSWASHINGTON001092
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 20 of 625




DOSWASHINGTON001093
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 21 of 625




DOSWASHINGTON001094
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 22 of 625




DOSWASHINGTON001095
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 23 of 625




DOSWASHINGTON001096
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 24 of 625




DOSWASHINGTON001097
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 25 of 625




DOSWASHINGTON001098
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 26 of 625




DOSWASHINGTON001099
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 27 of 625




DOSWASHINGTON001100
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 28 of 625




DOSWASHINGTON001101
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 29 of 625




DOSWASHINGTON001102
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 30 of 625




DOSWASHINGTON001103
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 31 of 625




DOSWASHINGTON001104
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 32 of 625




DOSWASHINGTON001105
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 33 of 625




DOSWASHINGTON001106
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 34 of 625




DOSWASHINGTON001107
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 35 of 625




DOSWASHINGTON001108
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 36 of 625




DOSWASHINGTON001109
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 37 of 625




DOSWASHINGTON001110
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 38 of 625




DOSWASHINGTON001111
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 39 of 625




DOSWASHINGTON001112
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 40 of 625




DOSWASHINGTON001113
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 41 of 625




DOSWASHINGTON001114
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 42 of 625




DOSWASHINGTON001115
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 43 of 625




DOSWASHINGTON001116
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 44 of 625




DOSWASHINGTON001117
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 45 of 625




DOSWASHINGTON001118
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 46 of 625




DOSWASHINGTON001119
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 47 of 625




DOSWASHINGTON001120
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 48 of 625




DOSWASHINGTON001121
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 49 of 625




DOSWASHINGTON001122
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 50 of 625




DOSWASHINGTON001123
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 51 of 625




DOSWASHINGTON001124
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 52 of 625




DOSWASHINGTON001125
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 53 of 625




DOSWASHINGTON001126
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 54 of 625




DOSWASHINGTON001127
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 55 of 625




DOSWASHINGTON001128
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 56 of 625




DOSWASHINGTON001129
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 57 of 625




DOSWASHINGTON001130
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 58 of 625




DOSWASHINGTON001131
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 59 of 625




DOSWASHINGTON001132
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 60 of 625




DOSWASHINGTON001133
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 61 of 625




DOSWASHINGTON001134
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 62 of 625




DOSWASHINGTON001135
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 63 of 625




DOSWASHINGTON001136
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 64 of 625




DOSWASHINGTON001137
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 65 of 625




DOSWASHINGTON001138
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 66 of 625




DOSWASHINGTON001139
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 67 of 625




DOSWASHINGTON001140
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 68 of 625




DOSWASHINGTON001141
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 69 of 625




DOSWASHINGTON001142
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 70 of 625




DOSWASHINGTON001143
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 71 of 625




DOSWASHINGTON001144
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 72 of 625




DOSWASHINGTON001145
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 73 of 625




DOSWASHINGTON001146
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 74 of 625




DOSWASHINGTON001147
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 75 of 625




DOSWASHINGTON001148
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 76 of 625




DOSWASHINGTON001149
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 77 of 625




DOSWASHINGTON001150
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 78 of 625




DOSWASHINGTON001151
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 79 of 625




DOSWASHINGTON001152
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 80 of 625




DOSWASHINGTON001153
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 81 of 625




DOSWASHINGTON001154
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 82 of 625




DOSWASHINGTON001155
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 83 of 625




DOSWASHINGTON001156
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 84 of 625




DOSWASHINGTON001157
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 85 of 625




DOSWASHINGTON001158
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 86 of 625




DOSWASHINGTON001159
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 87 of 625




DOSWASHINGTON001160
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 88 of 625




DOSWASHINGTON001161
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 89 of 625




DOSWASHINGTON001162
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 90 of 625




DOSWASHINGTON001163
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 91 of 625




DOSWASHINGTON001164
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 92 of 625




DOSWASHINGTON001165
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 93 of 625




DOSWASHINGTON001166
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 94 of 625




DOSWASHINGTON001167
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 95 of 625




DOSWASHINGTON001168
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 96 of 625




DOSWASHINGTON001169
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 97 of 625




DOSWASHINGTON001170
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 98 of 625




DOSWASHINGTON001171
     Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 99 of 625




DOSWASHINGTON001172
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 100 of 625




DOSWASHINGTON001173
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 101 of 625




DOSWASHINGTON001174
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 102 of 625




DOSWASHINGTON001175
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 103 of 625




DOSWASHINGTON001176
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 104 of 625




DOSWASHINGTON001177
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 105 of 625




DOSWASHINGTON001178
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 106 of 625




DOSWASHINGTON001179
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 107 of 625




DOSWASHINGTON001180
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 108 of 625




DOSWASHINGTON001181
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 109 of 625




DOSWASHINGTON001182
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 110 of 625




DOSWASHINGTON001183
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 111 of 625




DOSWASHINGTON001184
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 112 of 625




DOSWASHINGTON001185
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 113 of 625




DOSWASHINGTON001186
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 114 of 625




DOSWASHINGTON001187
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 115 of 625




DOSWASHINGTON001188
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 116 of 625




DOSWASHINGTON001189
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 117 of 625




DOSWASHINGTON001190
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 118 of 625




DOSWASHINGTON001191
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 119 of 625




DOSWASHINGTON001192
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 120 of 625




DOSWASHINGTON001193
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 121 of 625




DOSWASHINGTON001194
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 122 of 625




DOSWASHINGTON001195
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 123 of 625




DOSWASHINGTON001196
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 124 of 625




DOSWASHINGTON001197
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 125 of 625




DOSWASHINGTON001198
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 126 of 625




DOSWASHINGTON001199
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 127 of 625




DOSWASHINGTON001200
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 128 of 625




DOSWASHINGTON001201
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 129 of 625




DOSWASHINGTON001202
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 130 of 625




DOSWASHINGTON001203
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 131 of 625




DOSWASHINGTON001204
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 132 of 625




DOSWASHINGTON001205
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 133 of 625




DOSWASHINGTON001206
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 134 of 625




DOSWASHINGTON001207
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 135 of 625




DOSWASHINGTON001208
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 136 of 625




DOSWASHINGTON001209
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 137 of 625




DOSWASHINGTON001210
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 138 of 625




DOSWASHINGTON001211
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 139 of 625




DOSWASHINGTON001212
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 140 of 625




DOSWASHINGTON001213
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 141 of 625




DOSWASHINGTON001214
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 142 of 625




DOSWASHINGTON001215
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 143 of 625




DOSWASHINGTON001216
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 144 of 625




DOSWASHINGTON001217
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 145 of 625




DOSWASHINGTON001218
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 146 of 625




DOSWASHINGTON001219
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 147 of 625




DOSWASHINGTON001220
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 148 of 625




DOSWASHINGTON001221
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 149 of 625




DOSWASHINGTON001222
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 150 of 625




DOSWASHINGTON001223
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 151 of 625




DOSWASHINGTON001224
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 152 of 625




DOSWASHINGTON001225
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 153 of 625




DOSWASHINGTON001226
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 154 of 625




DOSWASHINGTON001227
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 155 of 625




DOSWASHINGTON001228
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 156 of 625




DOSWASHINGTON001229
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 157 of 625




DOSWASHINGTON001230
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 158 of 625




DOSWASHINGTON001231
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 159 of 625




DOSWASHINGTON001232
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 160 of 625




DOSWASHINGTON001233
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 161 of 625




DOSWASHINGTON001234
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 162 of 625




DOSWASHINGTON001235
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 163 of 625




DOSWASHINGTON001236
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 164 of 625




DOSWASHINGTON001237
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 165 of 625




DOSWASHINGTON001238
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 166 of 625




DOSWASHINGTON001239
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 167 of 625




DOSWASHINGTON001240
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 168 of 625




DOSWASHINGTON001241
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 169 of 625




DOSWASHINGTON001242
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 170 of 625




DOSWASHINGTON001243
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 171 of 625




DOSWASHINGTON001244
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 172 of 625




DOSWASHINGTON001245
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 173 of 625




DOSWASHINGTON001246
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 174 of 625




DOSWASHINGTON001247
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 175 of 625




DOSWASHINGTON001248
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 176 of 625




DOSWASHINGTON001249
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 177 of 625




DOSWASHINGTON001250
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 178 of 625




DOSWASHINGTON001251
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 179 of 625




DOSWASHINGTON001252
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 180 of 625




DOSWASHINGTON001253
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 181 of 625




DOSWASHINGTON001254
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 182 of 625




DOSWASHINGTON001255
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 183 of 625




DOSWASHINGTON001256
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 184 of 625




DOSWASHINGTON001257
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 185 of 625




DOSWASHINGTON001258
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 186 of 625




DOSWASHINGTON001259
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 187 of 625




DOSWASHINGTON001260
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 188 of 625




DOSWASHINGTON001261
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 189 of 625




DOSWASHINGTON001262
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 190 of 625




DOSWASHINGTON001263
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 191 of 625




DOSWASHINGTON001264
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 192 of 625




DOSWASHINGTON001265
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 193 of 625




DOSWASHINGTON001266
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 194 of 625




DOSWASHINGTON001267
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 195 of 625




DOSWASHINGTON001268
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 196 of 625




DOSWASHINGTON001269
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 197 of 625




DOSWASHINGTON001270
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 198 of 625




DOSWASHINGTON001271
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 199 of 625




DOSWASHINGTON001272
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 200 of 625




DOSWASHINGTON001273
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 201 of 625




DOSWASHINGTON001274
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 202 of 625




DOSWASHINGTON001275
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 203 of 625




DOSWASHINGTON001276
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 204 of 625




DOSWASHINGTON001277
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 205 of 625




DOSWASHINGTON001278
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 206 of 625




DOSWASHINGTON001279
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 207 of 625




DOSWASHINGTON001280
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 208 of 625




DOSWASHINGTON001281
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 209 of 625




DOSWASHINGTON001282
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 210 of 625




DOSWASHINGTON001283
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 211 of 625




DOSWASHINGTON001284
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 212 of 625




DOSWASHINGTON001285
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 213 of 625




DOSWASHINGTON001286
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 214 of 625




DOSWASHINGTON001287
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 215 of 625




DOSWASHINGTON001288
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 216 of 625




DOSWASHINGTON001289
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 217 of 625




DOSWASHINGTON001290
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 218 of 625




DOSWASHINGTON001291
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 219 of 625




DOSWASHINGTON001292
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 220 of 625




DOSWASHINGTON001293
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 221 of 625




DOSWASHINGTON001294
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 222 of 625




DOSWASHINGTON001295
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 223 of 625




DOSWASHINGTON001296
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 224 of 625




DOSWASHINGTON001297
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 225 of 625




DOSWASHINGTON001298
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 226 of 625




DOSWASHINGTON001299
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 227 of 625




DOSWASHINGTON001300
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 228 of 625




DOSWASHINGTON001301
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 229 of 625




DOSWASHINGTON001302
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 230 of 625




DOSWASHINGTON001303
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 231 of 625




DOSWASHINGTON001304
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 232 of 625




DOSWASHINGTON001305
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 233 of 625




DOSWASHINGTON001306
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 234 of 625




DOSWASHINGTON001307
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 235 of 625




DOSWASHINGTON001308
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 236 of 625




DOSWASHINGTON001309
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 237 of 625




DOSWASHINGTON001310
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 238 of 625




DOSWASHINGTON001311
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 239 of 625




DOSWASHINGTON001312
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 240 of 625




DOSWASHINGTON001313
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 241 of 625




DOSWASHINGTON001314
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 242 of 625




DOSWASHINGTON001315
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 243 of 625




DOSWASHINGTON001316
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 244 of 625




DOSWASHINGTON001317
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 245 of 625




DOSWASHINGTON001318
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 246 of 625




DOSWASHINGTON001319
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 247 of 625




DOSWASHINGTON001320
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 248 of 625




DOSWASHINGTON001321
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 249 of 625




DOSWASHINGTON001322
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 250 of 625




DOSWASHINGTON001323
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 251 of 625




DOSWASHINGTON001324
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 252 of 625




DOSWASHINGTON001325
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 253 of 625




DOSWASHINGTON001326
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 254 of 625




DOSWASHINGTON001327
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 255 of 625




DOSWASHINGTON001328
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 256 of 625




DOSWASHINGTON001329
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 257 of 625




DOSWASHINGTON001330
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 258 of 625




DOSWASHINGTON001331
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 259 of 625




DOSWASHINGTON001332
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 260 of 625




DOSWASHINGTON001333
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 261 of 625




DOSWASHINGTON001334
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 262 of 625




DOSWASHINGTON001335
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 263 of 625




DOSWASHINGTON001336
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 264 of 625




DOSWASHINGTON001337
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 265 of 625




DOSWASHINGTON001338
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 266 of 625




DOSWASHINGTON001339
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 267 of 625




DOSWASHINGTON001340
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 268 of 625




DOSWASHINGTON001341
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 269 of 625




DOSWASHINGTON001342
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 270 of 625




DOSWASHINGTON001343
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 271 of 625




DOSWASHINGTON001344
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 272 of 625




DOSWASHINGTON001345
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 273 of 625




DOSWASHINGTON001346
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 274 of 625




DOSWASHINGTON001347
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 275 of 625




DOSWASHINGTON001348
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 276 of 625




DOSWASHINGTON001349
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 277 of 625




DOSWASHINGTON001350
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 278 of 625




DOSWASHINGTON001351
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 279 of 625




DOSWASHINGTON001352
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 280 of 625




DOSWASHINGTON001353
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 281 of 625




DOSWASHINGTON001354
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 282 of 625




DOSWASHINGTON001355
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 283 of 625




DOSWASHINGTON001356
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 284 of 625




DOSWASHINGTON001357
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 285 of 625




DOSWASHINGTON001358
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 286 of 625




DOSWASHINGTON001359
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 287 of 625




DOSWASHINGTON001360
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 288 of 625




DOSWASHINGTON001361
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 289 of 625




DOSWASHINGTON001362
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 290 of 625




DOSWASHINGTON001363
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 291 of 625




DOSWASHINGTON001364
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 292 of 625




DOSWASHINGTON001365
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 293 of 625




DOSWASHINGTON001366
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 294 of 625




DOSWASHINGTON001367
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 295 of 625




DOSWASHINGTON001368
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 296 of 625




DOSWASHINGTON001369
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 297 of 625




DOSWASHINGTON001370
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 298 of 625




DOSWASHINGTON001371
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 299 of 625




DOSWASHINGTON001372
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 300 of 625




DOSWASHINGTON001373
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 301 of 625




DOSWASHINGTON001374
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 302 of 625




DOSWASHINGTON001375
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 303 of 625




DOSWASHINGTON001376
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 304 of 625




DOSWASHINGTON001377
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 305 of 625




DOSWASHINGTON001378
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 306 of 625




DOSWASHINGTON001379
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 307 of 625




DOSWASHINGTON001380
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 308 of 625




DOSWASHINGTON001381
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 309 of 625




DOSWASHINGTON001382
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 310 of 625




DOSWASHINGTON001383
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 311 of 625




DOSWASHINGTON001384
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 312 of 625




DOSWASHINGTON001385
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 313 of 625




DOSWASHINGTON001386
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 314 of 625




DOSWASHINGTON001387
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 315 of 625




DOSWASHINGTON001388
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 316 of 625




DOSWASHINGTON001389
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 317 of 625




DOSWASHINGTON001390
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 318 of 625




DOSWASHINGTON001391
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 319 of 625




DOSWASHINGTON001392
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 320 of 625




DOSWASHINGTON001393
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 321 of 625




DOSWASHINGTON001394
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 322 of 625




DOSWASHINGTON001395
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 323 of 625




DOSWASHINGTON001396
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 324 of 625




DOSWASHINGTON001397
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 325 of 625




DOSWASHINGTON001398
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 326 of 625




DOSWASHINGTON001399
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 327 of 625




DOSWASHINGTON001400
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 328 of 625




DOSWASHINGTON001401
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 329 of 625




DOSWASHINGTON001402
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 330 of 625




DOSWASHINGTON001403
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 331 of 625




DOSWASHINGTON001404
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 332 of 625




DOSWASHINGTON001405
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 333 of 625




DOSWASHINGTON001406
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 334 of 625




DOSWASHINGTON001407
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 335 of 625




DOSWASHINGTON001408
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 336 of 625




DOSWASHINGTON001409
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 337 of 625




DOSWASHINGTON001410
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 338 of 625




DOSWASHINGTON001411
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 339 of 625




DOSWASHINGTON001412
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 340 of 625




DOSWASHINGTON001413
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 341 of 625




DOSWASHINGTON001414
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 342 of 625




DOSWASHINGTON001415
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 343 of 625




DOSWASHINGTON001416
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 344 of 625




DOSWASHINGTON001417
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 345 of 625




DOSWASHINGTON001418
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 346 of 625




DOSWASHINGTON001419
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 347 of 625




DOSWASHINGTON001420
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 348 of 625




DOSWASHINGTON001421
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 349 of 625




DOSWASHINGTON001422
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 350 of 625




DOSWASHINGTON001423
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 351 of 625




DOSWASHINGTON001424
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 352 of 625




DOSWASHINGTON001425
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 353 of 625




DOSWASHINGTON001426
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 354 of 625




DOSWASHINGTON001427
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 355 of 625




DOSWASHINGTON001428
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 356 of 625




DOSWASHINGTON001429
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 357 of 625




DOSWASHINGTON001430
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 358 of 625




DOSWASHINGTON001431
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 359 of 625




DOSWASHINGTON001432
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 360 of 625




DOSWASHINGTON001433
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 361 of 625




DOSWASHINGTON001434
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 362 of 625




DOSWASHINGTON001435
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 363 of 625




DOSWASHINGTON001436
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 364 of 625




DOSWASHINGTON001437
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 365 of 625




DOSWASHINGTON001438
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 366 of 625




DOSWASHINGTON001439
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 367 of 625




DOSWASHINGTON001440
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 368 of 625




DOSWASHINGTON001441
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 369 of 625




DOSWASHINGTON001442
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 370 of 625




DOSWASHINGTON001443
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 371 of 625




DOSWASHINGTON001444
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 372 of 625




DOSWASHINGTON001445
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 373 of 625




DOSWASHINGTON001446
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 374 of 625




DOSWASHINGTON001447
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 375 of 625




DOSWASHINGTON001448
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 376 of 625




DOSWASHINGTON001449
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 377 of 625




DOSWASHINGTON001450
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 378 of 625




DOSWASHINGTON001451
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 379 of 625




DOSWASHINGTON001452
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 380 of 625




DOSWASHINGTON001453
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 381 of 625




DOSWASHINGTON001454
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 382 of 625




DOSWASHINGTON001455
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 383 of 625




DOSWASHINGTON001456
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 384 of 625




DOSWASHINGTON001457
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 385 of 625




DOSWASHINGTON001458
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 386 of 625




DOSWASHINGTON001459
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 387 of 625




DOSWASHINGTON001460
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 388 of 625




DOSWASHINGTON001461
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 389 of 625




DOSWASHINGTON001462
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 390 of 625




DOSWASHINGTON001463
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 391 of 625




DOSWASHINGTON001464
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 392 of 625




DOSWASHINGTON001465
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 393 of 625




DOSWASHINGTON001466
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 394 of 625




DOSWASHINGTON001467
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 395 of 625




DOSWASHINGTON001468
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 396 of 625




DOSWASHINGTON001469
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 397 of 625




DOSWASHINGTON001470
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 398 of 625




DOSWASHINGTON001471
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 399 of 625




DOSWASHINGTON001472
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 400 of 625




DOSWASHINGTON001473
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 401 of 625




DOSWASHINGTON001474
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 402 of 625




DOSWASHINGTON001475
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 403 of 625




DOSWASHINGTON001476
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 404 of 625




DOSWASHINGTON001477
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 405 of 625




DOSWASHINGTON001478
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 406 of 625




DOSWASHINGTON001479
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 407 of 625




DOSWASHINGTON001480
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 408 of 625




DOSWASHINGTON001481
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 409 of 625




DOSWASHINGTON001482
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 410 of 625




DOSWASHINGTON001483
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 411 of 625




DOSWASHINGTON001484
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 412 of 625




DOSWASHINGTON001485
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 413 of 625




DOSWASHINGTON001486
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 414 of 625




DOSWASHINGTON001487
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 415 of 625




DOSWASHINGTON001488
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 416 of 625




DOSWASHINGTON001489
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 417 of 625




DOSWASHINGTON001490
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 418 of 625




DOSWASHINGTON001491
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 419 of 625




DOSWASHINGTON001492
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 420 of 625




DOSWASHINGTON001493
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 421 of 625




DOSWASHINGTON001494
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 422 of 625




DOSWASHINGTON001495
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 423 of 625




DOSWASHINGTON001496
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 424 of 625




DOSWASHINGTON001497
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 425 of 625




DOSWASHINGTON001498
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 426 of 625




DOSWASHINGTON001499
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 427 of 625




DOSWASHINGTON001500
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 428 of 625




DOSWASHINGTON001501
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 429 of 625




DOSWASHINGTON001502
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 430 of 625




DOSWASHINGTON001503
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 431 of 625




DOSWASHINGTON001504
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 432 of 625




DOSWASHINGTON001505
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 433 of 625




DOSWASHINGTON001506
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 434 of 625




DOSWASHINGTON001507
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 435 of 625




DOSWASHINGTON001508
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 436 of 625




DOSWASHINGTON001509
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 437 of 625




DOSWASHINGTON001510
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 438 of 625




DOSWASHINGTON001511
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 439 of 625




DOSWASHINGTON001512
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 440 of 625




DOSWASHINGTON001513
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 441 of 625




DOSWASHINGTON001514
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 442 of 625




DOSWASHINGTON001515
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 443 of 625




DOSWASHINGTON001516
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 444 of 625




DOSWASHINGTON001517
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 445 of 625




DOSWASHINGTON001518
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 446 of 625




DOSWASHINGTON001519
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 447 of 625




DOSWASHINGTON001520
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 448 of 625




DOSWASHINGTON001521
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 449 of 625




DOSWASHINGTON001522
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 450 of 625




DOSWASHINGTON001523
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 451 of 625




DOSWASHINGTON001524
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 452 of 625




DOSWASHINGTON001525
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 453 of 625




DOSWASHINGTON001526
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 454 of 625




DOSWASHINGTON001527
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 455 of 625




DOSWASHINGTON001528
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 456 of 625




DOSWASHINGTON001529
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 457 of 625




DOSWASHINGTON001530
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 458 of 625




DOSWASHINGTON001531
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 459 of 625




DOSWASHINGTON001532
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 460 of 625




DOSWASHINGTON001533
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 461 of 625




DOSWASHINGTON001534
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 462 of 625




DOSWASHINGTON001535
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 463 of 625




DOSWASHINGTON001536
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 464 of 625




DOSWASHINGTON001537
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 465 of 625




DOSWASHINGTON001538
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 466 of 625




DOSWASHINGTON001539
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 467 of 625




DOSWASHINGTON001540
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 468 of 625




DOSWASHINGTON001541
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 469 of 625




DOSWASHINGTON001542
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 470 of 625




DOSWASHINGTON001543
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 471 of 625




DOSWASHINGTON001544
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 472 of 625




DOSWASHINGTON001545
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 473 of 625




DOSWASHINGTON001546
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 474 of 625




DOSWASHINGTON001547
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 475 of 625




DOSWASHINGTON001548
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 476 of 625




DOSWASHINGTON001549
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 477 of 625




DOSWASHINGTON001550
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 478 of 625




DOSWASHINGTON001551
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 479 of 625




DOSWASHINGTON001552
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 480 of 625




DOSWASHINGTON001553
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 481 of 625




DOSWASHINGTON001554
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 482 of 625




DOSWASHINGTON001555
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 483 of 625




DOSWASHINGTON001556
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 484 of 625




DOSWASHINGTON001557
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 485 of 625




DOSWASHINGTON001558
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 486 of 625




DOSWASHINGTON001559
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 487 of 625




DOSWASHINGTON001560
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 488 of 625




DOSWASHINGTON001561
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 489 of 625




DOSWASHINGTON001562
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 490 of 625




DOSWASHINGTON001563
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 491 of 625




DOSWASHINGTON001564
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 492 of 625




DOSWASHINGTON001565
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 493 of 625




DOSWASHINGTON001566
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 494 of 625




DOSWASHINGTON001567
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 495 of 625




DOSWASHINGTON001568
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 496 of 625




DOSWASHINGTON001569
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 497 of 625




DOSWASHINGTON001570
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 498 of 625




DOSWASHINGTON001571
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 499 of 625




DOSWASHINGTON001572
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 500 of 625




DOSWASHINGTON001573
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 501 of 625




DOSWASHINGTON001574
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 502 of 625




DOSWASHINGTON001575
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 503 of 625




DOSWASHINGTON001576
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 504 of 625




DOSWASHINGTON001577
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 505 of 625




DOSWASHINGTON001578
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 506 of 625




DOSWASHINGTON001579
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 507 of 625




DOSWASHINGTON001580
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 508 of 625




DOSWASHINGTON001581
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 509 of 625




DOSWASHINGTON001582
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 510 of 625




DOSWASHINGTON001583
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 511 of 625




DOSWASHINGTON001584
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 512 of 625




DOSWASHINGTON001585
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 513 of 625




DOSWASHINGTON001586
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 514 of 625




DOSWASHINGTON001587
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 515 of 625




DOSWASHINGTON001588
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 516 of 625




DOSWASHINGTON001589
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 517 of 625




DOSWASHINGTON001590
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 518 of 625




DOSWASHINGTON001591
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 519 of 625




DOSWASHINGTON001592
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 520 of 625




DOSWASHINGTON001593
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 521 of 625




DOSWASHINGTON001594
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 522 of 625




DOSWASHINGTON001595
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 523 of 625




DOSWASHINGTON001596
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 524 of 625




DOSWASHINGTON001597
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 525 of 625




DOSWASHINGTON001598
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 526 of 625




DOSWASHINGTON001599
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 527 of 625




DOSWASHINGTON001600
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 528 of 625




DOSWASHINGTON001601
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 529 of 625




DOSWASHINGTON001602
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 530 of 625




DOSWASHINGTON001603
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 531 of 625




DOSWASHINGTON001604
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 532 of 625




DOSWASHINGTON001605
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 533 of 625




DOSWASHINGTON001606
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 534 of 625




DOSWASHINGTON001607
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 535 of 625




DOSWASHINGTON001608
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 536 of 625




DOSWASHINGTON001609
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 537 of 625




DOSWASHINGTON001610
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 538 of 625




DOSWASHINGTON001611
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 539 of 625




DOSWASHINGTON001612
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 540 of 625




DOSWASHINGTON001613
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 541 of 625




DOSWASHINGTON001614
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 542 of 625




DOSWASHINGTON001615
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 543 of 625




DOSWASHINGTON001616
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 544 of 625




DOSWASHINGTON001617
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 545 of 625




DOSWASHINGTON001618
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 546 of 625




DOSWASHINGTON001619
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 547 of 625




DOSWASHINGTON001620
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 548 of 625




DOSWASHINGTON001621
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 549 of 625




DOSWASHINGTON001622
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 550 of 625




DOSWASHINGTON001623
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 551 of 625




DOSWASHINGTON001624
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 552 of 625




DOSWASHINGTON001625
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 553 of 625




DOSWASHINGTON001626
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 554 of 625




DOSWASHINGTON001627
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 555 of 625




DOSWASHINGTON001628
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 556 of 625




DOSWASHINGTON001629
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 557 of 625




DOSWASHINGTON001630
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 558 of 625




DOSWASHINGTON001631
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 559 of 625




DOSWASHINGTON001632
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 560 of 625




DOSWASHINGTON001633
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 561 of 625




DOSWASHINGTON001634
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 562 of 625




DOSWASHINGTON001635
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 563 of 625




DOSWASHINGTON001636
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 564 of 625




DOSWASHINGTON001637
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 565 of 625




DOSWASHINGTON001638
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 566 of 625




DOSWASHINGTON001639
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 567 of 625




DOSWASHINGTON001640
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 568 of 625




DOSWASHINGTON001641
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 569 of 625




DOSWASHINGTON001642
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 570 of 625




DOSWASHINGTON001643
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 571 of 625




DOSWASHINGTON001644
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 572 of 625




DOSWASHINGTON001645
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 573 of 625




DOSWASHINGTON001646
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 574 of 625




DOSWASHINGTON001647
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 575 of 625




DOSWASHINGTON001648
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 576 of 625




DOSWASHINGTON001649
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 577 of 625




DOSWASHINGTON001650
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 578 of 625




DOSWASHINGTON001651
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 579 of 625




DOSWASHINGTON001652
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 580 of 625




DOSWASHINGTON001653
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 581 of 625




DOSWASHINGTON001654
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 582 of 625




DOSWASHINGTON001655
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 583 of 625




DOSWASHINGTON001656
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 584 of 625




DOSWASHINGTON001657
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 585 of 625




DOSWASHINGTON001658
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 586 of 625




DOSWASHINGTON001659
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 587 of 625




DOSWASHINGTON001660
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 588 of 625




DOSWASHINGTON001661
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 589 of 625




DOSWASHINGTON001662
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 590 of 625




DOSWASHINGTON001663
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 591 of 625




DOSWASHINGTON001664
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 592 of 625




DOSWASHINGTON001665
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 593 of 625




DOSWASHINGTON001666
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 594 of 625




DOSWASHINGTON001667
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 595 of 625




DOSWASHINGTON001668
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 596 of 625




DOSWASHINGTON001669
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 597 of 625




DOSWASHINGTON001670
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 598 of 625




DOSWASHINGTON001671
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 599 of 625




DOSWASHINGTON001672
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 600 of 625




DOSWASHINGTON001673
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 601 of 625




DOSWASHINGTON001674
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 602 of 625




DOSWASHINGTON001675
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 603 of 625




DOSWASHINGTON001676
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 604 of 625




DOSWASHINGTON001677
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 605 of 625




DOSWASHINGTON001678
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 606 of 625




DOSWASHINGTON001679
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 607 of 625




DOSWASHINGTON001680
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 608 of 625




DOSWASHINGTON001681
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 609 of 625




DOSWASHINGTON001682
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 610 of 625




DOSWASHINGTON001683
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 611 of 625




DOSWASHINGTON001684
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 612 of 625




DOSWASHINGTON001685
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 613 of 625




DOSWASHINGTON001686
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 614 of 625




DOSWASHINGTON001687
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 615 of 625




DOSWASHINGTON001688
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 616 of 625




DOSWASHINGTON001689
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 617 of 625




DOSWASHINGTON001690
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 618 of 625




DOSWASHINGTON001691
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 619 of 625




DOSWASHINGTON001692
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 620 of 625




DOSWASHINGTON001693
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 621 of 625




DOSWASHINGTON001694
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 622 of 625




DOSWASHINGTON001695
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 623 of 625




DOSWASHINGTON001696
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 624 of 625




DOSWASHINGTON001697
    Case 2:20-cv-00111-RAJ Document 107-14 Filed 09/23/20 Page 625 of 625




DOSWASHINGTON001698
